Response to Arguments
Applicant’s arguments submitted on 12/29/2020 have been fully considered.  Applicant argues that the prior art does not disclose the newly added amendments.  Examiner cites new prior art herein below in response to Applicant’s amendments.  
Newly cited Qin, Huafeng, and Mounim A. El-Yacoubi. "Deep representation-based feature extraction and recovering for finger-vein verification." IEEE Transactions on Information Forensics and Security 12.8 (2017): 1816-1829. (hereinafter referred to as “Qin”) discloses a system comprising: receiving, as a received image, an image of a subject captured by a first imaging apparatus at a first time, the image indicative of a first morphology of the subject, the subject having an identity (see Qin page 1821, “IV. Feature Matching”, where “. . . T denote . . . test binarized feature maps . . .”; page 1822, “2) Database B”, where “. . . using a closed and contacted imaging device . . . finger images are collected in two sessions, separated by more than two weeks’ duration . . .”; page 1826, “E. Verification Results With CNN-Based Segmentation”, where the images captured in the first session are the registered training data and the images captured in the second session are the unknown testing data); 
accessing a registered image in a library of registered images stored in a database, wherein the registered image in the library of registered images is captured by a second imaging apparatus at a second time, is associated with a known subject, and is indicative of a second morphology of the known subject (see Qin page 1821, “IV. Feature Matching”, where “. . . R . . . denote registered (reference template) . . .”; page 1822, “2) Database B”, where “. . . using a closed and contacted imaging device . . . finger images are collected in two sessions, separated by more than two weeks’ duration . . .”; page 1826, “E. Verification Results With CNN-Based Segmentation”, where the images captured in the first session are the registered training data and the images captured in the second session are the unknown testing data); 
identifying, from the registered image, a morphological anomaly indicated by the second morphology (see Qin page 1816, “Abstract”, where “[t]his scheme is used to automatically discard the ambiguous region and to label the pixels of the clear region as foreground or background” and the labeled foreground pixels are a unique morphological anomaly used to differentiate people); 
comparing the first morphology with the second morphology to generate a comparison (see Qin page 1821, “IV. Feature Matching” where a matching score for R and T is computed, and R and T represent finger vein features from the registered template image and the unknown testing image, respectively); 
determining, based at least in part on the comparison, whether the morphological anomaly is indicated by the first morphology; and determining, based at least in part on the comparison, the identity of the subject of the received image (see Qin page 1816, “Abstract”, where “[f]inger-vein biometrics has been extensively investigated for personal verification”; page 1826, “E. Verification Results With CNN-Based Segmentation”, where “[t]he genuine scores are computed by matching images from the same finger . . .”).
Qin does not explicitly disclose one or more processors; a memory; and one or more components stored in the memory and executable by the one or more processors to perform operations; a network; and wherein at least one of the first imaging apparatus or the second imaging apparatus includes at least one of a millimeter wavelength apparatus, a magnetic resonance imaging apparatus, or a computed tomography apparatus.
(see Higuchi paras. 0062-0064, “microprocessor” and “memory”); a network (see Higuchi para. 0002, “network”); and wherein at least one of the first imaging apparatus or the second imaging apparatus includes at least one of a millimeter wavelength apparatus, a magnetic resonance imaging apparatus, or a computed tomography apparatus (see Higuchi para. 0012, where veins are detected using computer tomography).
It would have been obvious to one of ordinary skill in the art at the time of filing to simply substitute the finger scanner of Qin with the computer tomography device of Higuchi, because both devices capture finger veins, and it is predictable that both devices would succeed at capturing finger veins.  Furthermore, Higuchi states its technology is “. . . harmless for the living body . . .” and has been studied since the 1980s (see Higuchi para. 0012).
It would also have been obvious to one of ordinary skill in the art at the time of filing to use the network of Higuchi to remote the databases of Qin, because it is predictable that power and size reductions can be realized by remoting part of the scanner.
It would also have been obvious to one of ordinary skill in the art at the time of filing to implement the algorithms of Qin on the processor and memory of Higachi, because it is predictable that using commercially available processors and memory would reduce the cost of the scanner and also are quicker to obtain.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qin, Huafeng, and Mounim A. El-Yacoubi. "Deep representation-based feature extraction and recovering for .

Regarding claim 1, Qin discloses a method comprising: registering, as a registered image in a library of registered images in a database, at least one image associated with a subject, the at least one image collected by a first image collection apparatus at a first time and indicative of a first morphology of the subject (see Qin page 1821, “IV. Feature Matching”, where “. . . R . . . denote registered (reference template) . . .”; page 1822, “2) Database B”, where “. . . using a closed and contacted imaging device . . . finger images are collected in two sessions, separated by more than two weeks’ duration . . .”; page 1826, “E. Verification Results With CNN-Based Segmentation”, where the images captured in the first session are the registered training data and the images captured in the second session are the unknown testing data); 
receiving an additional image associated with an unknown subject having an identity, the additional image collected by a second image collection apparatus at a second time and indicative of a second morphology of the unknown subject (see Qin page 1821, “IV. Feature Matching”, where “. . . T denote . . . test binarized feature maps . . .”; page 1822, “2) Database B”, where “. . . using a closed and contacted imaging device . . . finger images are collected in two sessions, separated by more than two weeks’ duration . . .”; page 1826, “E. Verification Results With CNN-Based Segmentation”, where the images captured in the first session are the registered training data and the images captured in the second session are the unknown testing data); 
(see Qin page 1816, “Abstract”, where “[t]his scheme is used to automatically discard the ambiguous region and to label the pixels of the clear region as foreground or background” and the labeled foreground pixels are a unique morphological anomaly used to differentiate people); 
comparing the additional image to the at least one image of the registered images to generate a comparison of at least the first morphology and the second morphology, wherein at least one of the first morphology or the second morphology is indicative of at least one of a metabolic function, an artery structure, a venous structure, or a hard tissue (see Qin page 1821, “IV. Feature Matching” where a matching score for R and T is computed, and R and T represent finger vein features from the registered template image and the unknown testing image, respectively); 
determining, based at least in part on the comparison, whether the first morphology includes the morphological anomaly associated with the unknown subject; and determining, based at least in part on the comparison, the identity of the unknown subject (see Qin page 1816, “Abstract”, where “[f]inger-vein biometrics has been extensively investigated for personal verification”; page 1826, “E. Verification Results With CNN-Based Segmentation”, where “[t]he genuine scores are computed by matching images from the same finger . . .”).
Qin does not explicitly disclose that the first image collection apparatus is different than the second image collection apparatus.
(see Qin page 1821, “V. Experiments and Results” where “a contactless device” and “a device with contact” are disclosed).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the different devices of Qin to capture the finger images of Qin, because it is predictable that doing so would improve the robustness of verification by identifying the anomalies across multiple capturing devices for the same person, and it is also predictable that users would desire the convenience of using any capturing device to verify their identification rather than being tied to only one capturing device.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qin as applied to claim 1 above, and in further view of Kim et al., US 2017/0004295 A1 (hereinafter referred to as “Kim”).

Regarding claim 2, Qin does not explicitly disclose further comprising: registering, as the registered image in the library of images in the database, the additional image associated with the identity of the unknown subject.
However, Kim discloses further comprising: registering, as the registered image in the library of images in the database, the additional image associated with the identity of the unknown subject (see Kim para. 0062, where the database is updated with the new image).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the updating technique of Kim on the new images of Qin, because it is predictable that newer .

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qin as applied to claim 1 above, and in further view of O’Brien, US 2017/0103230 A1 (hereinafter referred to as “O’Brien”).

Regarding claim 5, Qin does not explicitly disclose wherein the first morphology or the second morphology is indicative of at least one of a bone structure, an ear structure, an eye socket structure, a retina structure, or an iris structure.
However, O’Brien discloses wherein the first morphology or the second morphology is indicative of at least one of a bone structure, an ear structure, an eye socket structure, a retina structure, or an iris structure (see O’Brien paras. 0052 and 0108, where “retinal vein patterns” are used).
It would have been obvious to one of ordinary skill in the art at the time of filing to simply substitute the finger veins of Qin with the retinal veins of O’Brien, because both sets of veins are used in authentication, and it is predictable that either would succeed at identifying the subject.  

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qin as applied to claim 1 above, and in further view of Higuchi, US 2009/0074263 A1 (hereinafter referred to as “Higuchi”).

Regarding claim 6, Qin does not explicitly disclose wherein the first image collection apparatus or the second image collection apparatus comprises at least one of a millimeter wavelength apparatus, a magnetic resonance imaging apparatus, a computed tomography apparatus, an ultrasound apparatus, an iris scanner, or a retina scanner.
However, Higuchi discloses wherein the first image collection apparatus or the second image collection apparatus comprises at least one of a millimeter wavelength apparatus, a magnetic resonance imaging apparatus, a computed tomography apparatus, an ultrasound apparatus, an iris scanner, or a retina scanner (see Higuchi para. 0012, where veins are detected using computer tomography).
It would have been obvious to one of ordinary skill in the art at the time of filing to simply substitute the finger scanner of Qin with the computer tomography device of Higuchi, because both devices capture finger veins, and it is predictable that both devices would succeed at capturing finger veins.  Furthermore, Higuchi states its technology is “. . . harmless for the living body . . .” and has been studied since the 1980s (see Higuchi para. 0012).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qin as applied to claim 1 above, and in further view of Che et al., US 2016/0328600 A1 (hereinafter referred to as “Che”).

Regarding claim 7, Qin does not explicitly disclose wherein comparing the additional image further comprises: accessing, as an accessed image, an additional registered image from 
However, Che discloses wherein comparing the additional image further comprises: accessing, as an accessed image, an additional registered image from an additional database of registered images associated with known subjects; and comparing the accessed image with at least one of the additional image or the registered image to generate a confidence metric (see Che paras. 0123, 0137, and 0138, where finger vein matching uses a “confidence score”).
It would have been obvious to one of ordinary skill in the art at the time of filing to calculate the confidence score of Che on the matched finger veins of Qin, because it is predictable that security officials would want to know the confidence levels of the matches before finishing authentication, thereby improving the security of the system.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qin as applied to claim 1 above, and in further view of Bell et al., US 2010/0299530 A1 (hereinafter referred to as “Bell”).

Regarding claim 8, Qin does not explicitly disclose further comprising: encrypting the registered image; and encrypting the additional image.
However, Bell discloses further comprising: encrypting the registered image; and encrypting the additional image (see Bell para. 0036, where encryption over a network is disclosed).
.

Claim(s) 9, 10, 16, 18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qin in view of Higuchi.

Regarding claim 9, Qin discloses a system comprising: receiving, as a received image, an image of a subject captured by a first imaging apparatus at a first time, the image indicative of a first morphology of the subject, the subject having an identity (see Qin page 1821, “IV. Feature Matching”, where “. . . T denote . . . test binarized feature maps . . .”; page 1822, “2) Database B”, where “. . . using a closed and contacted imaging device . . . finger images are collected in two sessions, separated by more than two weeks’ duration . . .”; page 1826, “E. Verification Results With CNN-Based Segmentation”, where the images captured in the first session are the registered training data and the images captured in the second session are the unknown testing data); 
accessing a registered image in a library of registered images stored in a database, wherein the registered image in the library of registered images is captured by a second imaging apparatus at a second time, is associated with a known subject, and is indicative of a second morphology of the known subject (see Qin page 1821, “IV. Feature Matching”, where “. . . R . . . denote registered (reference template) . . .”; page 1822, “2) Database B”, where “. . . using a closed and contacted imaging device . . . finger images are collected in two sessions, separated by more than two weeks’ duration . . .”; page 1826, “E. Verification Results With CNN-Based Segmentation”, where the images captured in the first session are the registered training data and the images captured in the second session are the unknown testing data); 
identifying, from the registered image, a morphological anomaly indicated by the second morphology (see Qin page 1816, “Abstract”, where “[t]his scheme is used to automatically discard the ambiguous region and to label the pixels of the clear region as foreground or background” and the labeled foreground pixels are a unique morphological anomaly used to differentiate people); 
comparing the first morphology with the second morphology to generate a comparison (see Qin page 1821, “IV. Feature Matching” where a matching score for R and T is computed, and R and T represent finger vein features from the registered template image and the unknown testing image, respectively); 
determining, based at least in part on the comparison, whether the morphological anomaly is indicated by the first morphology; and determining, based at least in part on the comparison, the identity of the subject of the received image (see Qin page 1816, “Abstract”, where “[f]inger-vein biometrics has been extensively investigated for personal verification”; page 1826, “E. Verification Results With CNN-Based Segmentation”, where “[t]he genuine scores are computed by matching images from the same finger . . .”).
Qin does not explicitly disclose one or more processors; a memory; and one or more components stored in the memory and executable by the one or more processors to perform operations; a network; and wherein at least one of the first imaging apparatus or the second 
However, Higuchi discloses one or more processors; a memory; and one or more components stored in the memory and executable by the one or more processors to perform operations (see Higuchi paras. 0062-0064, “microprocessor” and “memory”); a network (see Higuchi para. 0002, “network”); and wherein at least one of the first imaging apparatus or the second imaging apparatus includes at least one of a millimeter wavelength apparatus, a magnetic resonance imaging apparatus, or a computed tomography apparatus (see Higuchi para. 0012, where veins are detected using computer tomography).
It would have been obvious to one of ordinary skill in the art at the time of filing to simply substitute the finger scanner of Qin with the computer tomography device of Higuchi, because both devices capture finger veins, and it is predictable that both devices would succeed at capturing finger veins.  Furthermore, Higuchi states its technology is “. . . harmless for the living body . . .” and has been studied since the 1980s (see Higuchi para. 0012).
It would also have been obvious to one of ordinary skill in the art at the time of filing to use the network of Higuchi to remote the databases of Qin, because it is predictable that power and size reductions can be realized by remoting part of the scanner.
It would also have been obvious to one of ordinary skill in the art at the time of filing to implement the algorithms of Qin on the processor and memory of Higachi, because it is predictable that using commercially available processors and memory would reduce the cost of the scanner and also are quicker to obtain.

claim 10, Qin discloses wherein the operations further comprise transmitting the registered image of the known subject to the database (see Qin page 1821, “IV. Feature Matching”, where “. . . R . . . denote registered (reference template) . . .”; page 1822, “2) Database B”, where “. . . using a closed and contacted imaging device . . . finger images are collected in two sessions, separated by more than two weeks’ duration . . .”; page 1826, “E. Verification Results With CNN-Based Segmentation”, where the images captured in the first session are the registered training data and the images captured in the second session are the unknown testing data).

Regarding claim 16, Qin discloses wherein the subject represents at least one of a person, an animal, a plant, an article of manufacture, or a process of manufacturing (see Qin Fig. 1 and Abstract, where a person’s finger is the subject).

Regarding claim 18, Qin discloses wherein the first morphology or the second morphology includes at least one of a two-dimensional image, a three-dimensional image, a four-dimensional image, a metabolic function, a bone structure, an artery structure, a venous structure, an ear structure, an eye socket structure, a retina structure, an iris structure, a hard tissue, or a soft tissue (see Qin Fig. 1 and Abstract, where the morphology is an image of finger-veins).

Regarding claim 21, Qin discloses a method to: receive, as a received image, an image of a subject captured by a first imaging apparatus at a first time, the image indicative of a first (see Qin page 1821, “IV. Feature Matching”, where “. . . T denote . . . test binarized feature maps . . .”; page 1822, “2) Database B”, where “. . . using a closed and contacted imaging device . . . finger images are collected in two sessions, separated by more than two weeks’ duration . . .”; page 1826, “E. Verification Results With CNN-Based Segmentation”, where the images captured in the first session are the registered training data and the images captured in the second session are the unknown testing data); 
access a registered image in a library of registered images stored in a database, wherein each of the registered images in the library are captured by a second imaging apparatus at a second time, are associated with a known subject, and are indicative of a second morphology of the known subject (see Qin page 1821, “IV. Feature Matching”, where “. . . R . . . denote registered (reference template) . . .”; page 1822, “2) Database B”, where “. . . using a closed and contacted imaging device . . . finger images are collected in two sessions, separated by more than two weeks’ duration . . .”; page 1826, “E. Verification Results With CNN-Based Segmentation”, where the images captured in the first session are the registered training data and the images captured in the second session are the unknown testing data); 
compare the first morphology with the second morphology to generate a comparison (see Qin page 1821, “IV. Feature Matching” where a matching score for R and T is computed, and R and T represent finger vein features from the registered template image and the unknown testing image, respectively); and 
determine, based at least in part on the comparison, the identity of the subject of the received image (see Qin page 1816, “Abstract”, where “[f]inger-vein biometrics has been extensively investigated for personal verification”; page 1826, “E. Verification Results With CNN-Based Segmentation”, where “[t]he genuine scores are computed by matching images from the same finger . . .”).
Qin does not explicitly disclose a non-transitory computer-readable storage medium having computer-executable instructions stored thereupon which, when executed by one or more processors, cause the processors to execute the method; a network; and wherein at least one of the first imaging apparatus or the second imaging apparatus includes at least one of a millimeter wavelength apparatus, a magnetic resonance imaging apparatus, or a computed tomography apparatus.
However, Higuchi discloses a non-transitory computer-readable storage medium having computer-executable instructions stored thereupon which, when executed by one or more processors, cause the processors to execute the method (see Higuchi paras. 0062-0064, “microprocessor” and “memory”); a network (see Higuchi para. 0002, “network”); and wherein at least one of the first imaging apparatus or the second imaging apparatus includes at least one of a millimeter wavelength apparatus, a magnetic resonance imaging apparatus, or a computed tomography apparatus (see Higuchi para. 0012, where veins are detected using computer tomography).
It would have been obvious to one of ordinary skill in the art at the time of filing to simply substitute the finger scanner of Qin with the computer tomography device of Higuchi, because both devices capture finger veins, and it is predictable that both devices would succeed at capturing finger veins.  Furthermore, Higuchi states its technology is “. . . harmless for the living body . . .” and has been studied since the 1980s (see Higuchi para. 0012).

It would also have been obvious to one of ordinary skill in the art at the time of filing to implement the algorithms of Qin on the processor and memory of Higachi, because it is predictable that using commercially available processors and memory would reduce the cost of the scanner and also are quicker to obtain.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qin in view of Higuchi as applied to claim 9 above, and in further view of Che.

Regarding claim 14, Qin does not explicitly disclose wherein the comparing further includes: determining that a difference between the registered image and the received image exceeds a threshold difference.
However, Che discloses wherein the comparing further includes: determining that a difference between the registered image and the received image exceeds a threshold difference (see Che paras. 0127 and 0138, where a threshold is used to determine a finger vein match).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the thresholds of Che to determine the matches of Qin, as modified by Higuchi, because it is predictable that different authorities would desire different levels of security, and Che’s threshold can be fine-tuned to achieve the desired level of security.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qin in view of Higuchi as applied to claim 9 above, and in further view of Bell.

Regarding claim 15, Qin does not explicitly disclose wherein the operations further comprise: encrypting the registered image; and encrypting the received image.
However, Bell discloses wherein the operations further comprise: encrypting the registered image; and encrypting the received image (see Bell para. 0036, where encryption over a network is disclosed).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the encryption technique of Bell on the images of Qin, as modified by Higuchi, because it is predictable that encryption improves the security of the subject’s data, particularly across networks.

Claim(s) 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qin in view of Higuchi as applied to claim 9 above, and in further view of O’Brien.

Regarding claim 17, Qin does not explicitly disclose wherein the first imaging apparatus or the second imaging apparatus includes at least one of: an iris scanner or a retina scanner.
However, O’Brien discloses wherein the first imaging apparatus or the second imaging apparatus includes at least one of: an iris scanner or a retina scanner (see O’Brien paras. 0052 and 0108, where “retinal vein patterns” are used).


Regarding claim 19, Qin does not explicitly disclose wherein the first imaging apparatus is located at a security checkpoint, an airport, a government agency, or a health care provider.
However, O’Brien discloses wherein the first imaging apparatus is located at a security checkpoint, an airport, a government agency, or a health care provider (see O’Brien paras. 0027 and 0229, where “government agencies” use authentication in secure document management).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the authentication of Qin, as modified by Higuchi, on the documents of O’Brien, because it is predictable that users and government agencies would want to improve the security of their most important documents through secure authenticiation.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qin in view of Higuchi as applied to claim 9 above, and in further view of Konanur et al., US 2015/0379255 A1 (hereinafter referred to as “Konanur”).

Regarding claim 20, Qin discloses wherein the identity is a first identity, and wherein the operations further comprise: receiving an additional image associated with an unknown subject having a second identity, the additional image collected by the second imaging apparatus at a (see Qin page 1821, “IV. Feature Matching”, where “. . . T denote . . . test binarized feature maps . . .”; page 1822, “2) Database B”, where “. . . using a closed and contacted imaging device . . . finger images are collected in two sessions, separated by more than two weeks’ duration . . .”; page 1826, “E. Verification Results With CNN-Based Segmentation”, where the images captured in the first session are the registered training data and the images captured in the second session are the unknown testing data). 
Qin does not explicitly disclose creating a flat file from the additional image; and registering the flat file of the additional image in the library of registered images, the flat file of the additional image associated with the second identity of the unknown subject.
However, Konanur discloses creating a flat file from the additional image; and registering the flat file of the additional image in the library of registered images, the flat file of the additional image associated with the second identity of the unknown subject (see Konanur para. 0036, where flat files are used to store biometric data in a database).
It would have been obvious to one of ordinary skill in the art at the time of filing to simply substitute the file architecture of Qin, as modified by Higuchi, with the flat file architecture of Konanur, because Konanur teaches and suggests using flat files to store biometric data similar to the data collected by Qin and Higuchi, and it is predictable that flat files require less storage space than original data by focusing on feature data and thereby reducing the memory requirements for the system.


Allowable Subject Matter
Claim(s) 3, 4, and 11-13 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M MOYER whose telephone number is (571)272-9523.  The examiner can normally be reached on Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571)270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW M MOYER/             Primary Examiner, Art Unit 2663